Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-12 is the inclusion of a developer carrying member having a magnet provided non-rotatably and stationarily inside the developer carrying member, and wherein the developer carrying member is provided with information regarding magnetic flux density of the magnet.  This in combination with the rest of the limitations of the claims is found in all of claims 1-12, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 21-26 and 39-49 is the inclusion of a magnet roll provided non-rotatably and stationarily inside a rotatable developer carrying member for carrying and feeding a developer to a developing position, the magnet roll having a magnet; and a shaft configured to fix the magnet, wherein the magnet roll is provided with information regarding magnetic flux density of the magnet. This in combination with the rest of the limitations of the claims is found in all of claims 21-26 and 39-49, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 27-32, 50-61, and 74 is the inclusion of a developer carrying member having a rotatable sleeve; and a magnet provided non-rotatably and stationarily inside the rotatable sleeve, wherein the developer carrying member is provided with information regarding magnetic flux density of the magnet.  This in combination with the rest of the limitations of the claims is found in all of claims  27-32, 50-61, and 74, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 33-38 and 62-73, and 75 is the inclusion of a developer carrying member having a rotatable sleeve and a magnet provided non-rotatably and stationarily inside the rotatable sleeve; wherein the magnet includes a plurality of magnetic poles including a regulating pole that is disposed opposite to the regulating member, and wherein the developer carrying member is provided with information regarding magnetic flux density of the regulating pole.  This in combination with the rest of the limitations of the claims is found in all of claims 33-38, 62-73, and 75, but not disclosed nor suggested by the prior art of record.
     	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                                           	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852